  Case 14-41243       Doc 55    Filed 05/28/19 Entered 05/28/19 14:28:23           Desc Main
                                  Document     Page 1 of 6




                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                               )       Case No. 14-41243
                                     )
 Jose and Kathryne Nuquid,           )       Chapter 13
                                     )
                Debtor(s).           )       Judge Janet Baer
                                     )       Geneva, Illinois


                                    NOTICE OF MOTION

TO:      Jose and Kathryne Nuquid, via US mail
         Trustee Glenn Stearns via ECF clerk’s electronic delivery system AND
         See attached Service List

       YOU ARE HEREBY NOTIFIED that on June 28, 2019, at 9:30 am or as soon thereafter
as counsel may be heard, the undersigned shall appear before the Honorable Judge Janet Baer, or
any Judge sitting in her stead, in Courtroom 240 of the Kane County Courthouse, 100 South
Third Street, Geneva, Illinois and then and there present the attached Motion to Modify Plan, at
which time you may appear if you so deem fit.

                                                                              /s/ David H. Cutler
                                    PROOF OF SERVICE

       The undersigned, an attorney, certifies that he caused a copy of this notice and the
attached Motion to be transmitted to the above-named Trustee via electronic court notice and to
the Debtors and creditors on the attached Service List via regular U.S. Mail with postage prepaid
from the mailbox located at 4131 Main St. Skokie, IL 60076, on May 28, 2019.



                                                                             /s/ David H. Cutler
                                                                         Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 14-41243   Doc 55   Filed 05/28/19 Entered 05/28/19 14:28:23   Desc Main
                               Document     Page 2 of 6

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American Express
                       Po Box 3001
                       16 General Warren Blvd
                       Malvern, PA 19355


                       Cap1/bstby
                       50 Northwest Point Road
                       Elk Grove Village, IL 60007


                       Cap1/mnrds
                       26525 N Riverwoods Blvd
                       Mettawa, IL 60045


                       Cap1/saks
                       26525 N Riverwoods Blvd
                       Mettawa, IL 60045


                       Capital 1 Bank
                       Attn: General Correspondence
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Chase
                       Po Box 24696
                       Columbus, OH 43224


                       Chase
                       Po Box 15298
                       Wilmington, DE 19850


                       Citibank/The Home Depot
                       Citicorp Credit Srvs/Centralized Bankrup
                       Po Box 790040
                       Saint Louis, MO 63179


                       Comenity Bank/carsons
                       3100 Easton Square Pl
                       Columbus, OH 43219


                       Comenity Bank/vctrssec
                       Po Box 182789
                       Columbus, OH 43218
Case 14-41243   Doc 55   Filed 05/28/19 Entered 05/28/19 14:28:23   Desc Main
                           Document     Page 3 of 6


                   Dsnb Macys
                   9111 Duke Blvd
                   Mason, OH 45040


                   Express/Comenity Bank
                   Attention: Bankruptcy Dept
                   Po Box 182686
                   Columbus, OH 43218


                   First Merit Bank
                   Attention: Bankruptcy
                   Iii Cascade Plaza
                   Akron, OH 44308


                   First National Collect
                   610 Waltham Way
                   Sparks, NV 89434


                   GECRB/Gap
                   Attn: Bankruptcy
                   Po Box 103104
                   Roswell, GA 30076


                   GECRB/JC Penny
                   Attention: Bankruptcy
                   Po Box 103104
                   Roswell, GA 30076


                   Kohls/capone
                   N56 W 17000 Ridgewood Dr
                   Menomonee Falls, WI 53051


                   Lexus Fsb
                   Po Box 108
                   Saint Louis, MO 63166


                   Nelnet
                   PO Box 740283
                   Atlanta, GA 30374


                   Nordstrom FSB
                   Attention: Bankruptcy Department
                   Po Box 6566
                   Englewood, CO 80155
Case 14-41243   Doc 55   Filed 05/28/19 Entered 05/28/19 14:28:23   Desc Main
                           Document     Page 4 of 6


                   Toyota Fsb
                   Po Box 108
                   Saint Louis, MO 63166


                   Toyota Motor Credit
                   Toyota Financial Services
                   Po Box 8026
                   Cedar Rapids, IA 52408


                   Unvl/citi
                   Attn.: Centralized Bankruptcy
                   Po Box 20507
                   Kansas City, MO 64195


                   Us Bank
                   4325 17th Ave S
                   Fargo, ND 58125


                   Von Maur
                   Attn: Credit Dept
                   6565 Brady St.
                   Davenport, IA 52806


                   Wells Fargo Educational Services
                   PO Box 5185
                   Sioux Falls, SD 57117-5185


                   Wells Fargo Hm Mortgag
                   8480 Stagecoach Cir
                   Frederick, MD 21701


                   Worlds Foremost Bank N
                   4800 Nw 1st St Ste 300
                   Lincoln, NE 68521
     Case 14-41243     Doc 55     Filed 05/28/19 Entered 05/28/19 14:28:23             Desc Main
                                    Document     Page 5 of 6




                 IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
In Re:                       )    Case No. 14-41243
                             )
  Jose and Kathryne Nuquid,  )    Chapter 13
                             )
             Debtor(s).      )    Judge Janet Baer
                             )    Geneva, Illinois

                   MOTION TO MODIFY PLAN POST CONFIRMATION

         NOW COME the Debtors, Jose and Kathryne Nuquid, by and through their attorneys, the

law office of Cutler & Associates, and in support of this Motion, states as follows:

1.       This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

"core proceeding" under 28 USC 157(b)(2).

2.       The Debtors filed for relief under Chapter 13 of the United States Bankruptcy Code on

November 14, 2014.

3.       The Debtors’ plan was confirmed on January 16, 2015. The terms of the confirmed plan

provided that the Debtors would make payments of $1,385 for 60 months. The plan base was

$83,100. The Debtors’ unsecured creditors were to receive an estimated 31% of their claims.

4.       Said plan included payments to the Debtors’ car lender, Toyota Motor Credit Corp.

(“Toyota”), for its secured claim on the Debtors’ 2010 Toyota Venza.

5.       On February 15, 2019, the Debtor was involved in a car accident. Said car was totaled.

The insurance company paid $1,758.65 to Toyota directly and paid $12,657 to the Trustee.

6.       The Trustee, pursuant to the confirmed plan, paid the remaining amount ($1,537.92)

owed to Toyota. It appears the Trustee was unaware Toyota had been paid by the insurance

company.

7.       However, since Toyota had been paid for its remaining claim by the insurance company,

Toyota returned the funds ($1,537.92) as they had received payment from the insurance

company directly.
     Case 14-41243      Doc 55     Filed 05/28/19 Entered 05/28/19 14:28:23            Desc Main
                                     Document     Page 6 of 6


8.       The Trustee now intends to pay the funds to the Debtor’s unsecured creditors. This would

result in the creditors receiving funds in excess of the amount provided for in the plan.

9.       Because Toyota was paid directly by circumstances beyond the Debtors’ control, the plan

base should be reduced to the amount Toyota received directly from the insurance company

($1,537.92).

10.      The unsecured creditors have received 61% of their claims already, far in excess of the

31% provided for in the confirmed plan. As a result, the unsecured creditors would not be

harmed by reducing the plan balance.

11.      The Debtors therefore, request that the plan base be reduced to $81,562.08, the amount

already paid to creditors in this case. In addition, the Debtors request that the funds paid in

excess of the revised plan balance, $1,537.92, be returned to the Debtors.

WHEREFORE, the Debtor prays for the following relief:

      A. That this Court modify the Debtor’s plan post-confirmation to reduce the plan base to

         $81,562.08;

      B. That this Court order the remaining funds held by the Trustee, $1,537.92 be turned over

         to the Debtors; and

      C. For such other and further relief as this Court deems equitable and just.



Dated: May 28, 2019                                    Respectfully Submitted,


                                                       By:     /s/ David H. Cutler
                                                               Counsel for Debtor(s):
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St.
                                                               Skokie, IL 60076
                                                               Phone: (847) 673-8600
